DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-8 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
Because claims 4-8 are worded in as a method step it is unclear what structure is required by the claim.  
In claim 10, the limitation of the pressure control assembly being “operable to discontinue operation in response to an output from the accelerometer…” is unclear since the recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the WTS in a certain manner.  Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).  Did Applicant intend to claim the cap to include a controller in communication with the accelerometer to perform the claimed function?




Specification
The disclosure is objected to because of the following informalities:
In the Brief Description of the Drawings, the section line designations in figures 8-10 and 14 do not match that shown in the drawings.  For example, for Fig. 8, “section lines A-A in Fig. 6” should be “section lines VIII-VIII in Fig. 6”.
Also, “Fig. 10 shows a sectional view of the cap assembly along section lines C-C in figure 7” should be “Fig. 10 shows a sectional view of the cap assembly along section lines X-X in figure 6”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-12, 15, and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gellibolian et al. (U.S. 9,212,067 B2), hereinafter “Gellibolian”.

    PNG
    media_image1.png
    423
    379
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    537
    301
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    659
    320
    media_image3.png
    Greyscale






Gellibolian teaches a water treatment system comprising an untreated water reservoir 1 and a main body including a filter assembly 3, a treated water reservoir 2, and a cap (12/14) having a UV treatment assembly 28 therein and a spout 18, wherein the untreated water reservoir 1 is configured to receive the main body therein resulting in untreated water flowing through the filter 3 and into the treated water reservoir 2 and through a spout to a user [as in claim 24].  

Gellibolian also teaches the cap to include a window (lens 32) between an opening of the treated water reservoir and the UV light source 28 [as in claim 25].  As for claim 26, Gellibolian also teaches a pressure control assembly (straw 19, figure 4B) for generating a vacuum that would 

As expanded above and depicted in the reproduced figures, Gellibolian also teaches the limitations of claims 1-3, 11-12, 15, and 18-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gellibolian in view of WO 2018/074971 A1, hereinafter ‘971.  ‘971 teaches a lid including a sensor 42 for determining if the lid is open or closed (page 10, lines 21+).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to the closure sensor of ‘971 in the cap of Gellibolian to determine if the cap or spout of the cap is open, since ‘971 teaches the benefit of preventing operation of the UV treatment when the lid is open for the safety of the user (col. 2, lines 5-8 and col. 3, lines 6-9).  

Claims 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gellibolian in view of KR 10-2011-003101, hereinafter ‘101.

‘101 teaches a cap having a level sensor [0048].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the level sensor of ‘101 in the cap of Gellibolian, since ‘101 teaches the benefit of not beginning UV treatment until the reservoir is full based upon distance of the water level from the sensor [as in claims 4 and 6].  Upon modification, the level sensor would indicate when the filtration water treatment is complete [as in claim 5].  Since claim 4 presents the pump load sensor in the alternative, claims 7-8 are considered to further define the non-elected alternative.   Applicant should claim e.g. that the cap further comprises a pump load sensor.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gellibolian in view of Bechtold (U.S. 2018/0118597 A1).  Gellibolian teaches a cap having a sealable spout 18 but doesn’t specify a vacuum pump.  However, Bechtold teaches a suction pump 32 connected to the reservoir for UV treatment which would necessarily suction any air within the UV treatment reservoir [as in claim 16].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the suction pump of Bechtold in the invention of Gellibolian, since Bechtold teaches the benefit of producing a desired quantity of treated water [0003; 0015].

Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gellibolian in view of Bechtold and in further view of O’Brien et al. (U.S 8,318,011 B2), .  


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gellibolian in view of Bechtold and O’Brien, as applied to claim 9 and in further view of ‘971.  ‘971 teaches an accelerometer.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the accelerometer of ‘971 in the in invention of the modified Gellibolian since ‘971 teaches the benefit of adjusting the UV treatment in response to UV treatment compromise caused by the container not remaining still (abstract).  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778